DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 7, 13, 20, 26 are objected to because of the following informalities:  
As to claim 7, 13, 20, 26 the claim recited, for example “the method according to any one of claims 2-6 “. Suggestion, claim can be amendment that dependent to one claim.


	Claim 8, UE should be define as User Equipment UE


Claim Rejections - 35 USC § 101
Claims 29, 30 are rejected under 35 U.S.C. 101 because 
	The pre-ample that the claimed term “a computer-readable storage medium” is not limited in the instant specification to only statutory embodiments and therefore the broadest reasonable interpretation includes non-statutory embodiments. The remedy is to limit the claim by adding the phrase non-transitory.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 8-9, 13-15, 20-22, 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (US Pub No. 2012/0230266).
Claim 1, Xie discloses a method of determining a number of times of blind decoding schedule signaling, comprising: acquiring control resource set attribute information on each transmission unit (See Fig. 9, and par [0003, 0075] “used uplink flow and downlink flow to improve the resource allocation efficiency by certain UE in different transmission time intervals wherein applied  the decoding rate of the control channel that affect demodulation and decoding of uplink/downlink with associated base station and user equipment UE”) and acquiring blind-decoding-time-number information (See par [0054-0055, 0089, 0098] “blind-decoding-time-number information based on the calculating the numbers of sub-spaces of the time slot number, and the sub-frame number to perform of a plurality of times of blind detection”) associated with the control resource set attribute information, wherein the control resource set attribute information indicates an attribute of a control resource set corresponding to the transmission unit (par [0054-0055, 0089, 0098] “disclosed of blind-decoding-time-number information based on the calculating the numbers of sub-spaces of the time slot number, and the sub-frame number to perform of a plurality of times of blind detection, for example: which is configured to: determine sub-spaces where the UE specified search space is located using a sub-space division function, based on identification information of UE, the time slot number and the sub-frame number   link detection of the 1-CCE aggregation degree is performed within the previous L-CCE group for six times with the start points of 0, 1, 2, 3, 4, 5; if sill cannot correctly decode”); and determining a maximum number of times of blind decoding schedule signaling on each control resource set according to the control resource set attribute information and the blind-decoding-time-number information associated with the control resource set attribute information (See par [0071-0072, 0075] “for example, a progressive increase mode; the average time for blind detection is analyzed after corresponding times of detection, and another mode is re-selected, for example, a progressive decrease mode, and 
Claim 2, 9, 15, 25, Xie further discloses the method according to claim 1, wherein acquiring the blind-decoding-time-number information associated with the control resource set attribute information comprises: receiving first configuration information transmitted by a base station (par [0077, 0082, 098] “in FIG. 7, the base station comprises: an aggregation degree group calculation module 12, a common search space configuration module 14, a UE specified control information determination module 16, and a resource allocation module 18”), and determining a maximum number of times of blind decoding supported by each transmission unit belonging to each transmission unit type according to the first configuration information; or receiving second configuration information transmitted by the base station, and determining a maximum number of times of blind decoding supported by each transmission unit according to the second configuration information; or determining the maximum number of times of blind decoding supported by each transmission unit in a manner agreed by a system where present User Equipment (UE) is located;
wherein the blind-decoding-time-number information associated with the control resource set attribute information comprises the maximum number of times of blind decoding supported by each transmission unit (par [0071-0072, 0075]).
Claim 8, Xie discloses a method of determining a number of times of blind decoding schedule signaling, comprising: determining that a control resource set exists in at least one transmission unit of UE (See Fig. 9, and par [0003, 0075] “there are base station 10, and user equipment 20 to provide of 
transmitting control resource set attribute information on each transmission unit to the UE, and transmitting blind-decoding-time-number (See par [0054-0055, 0089, 0098] “blind-decoding-time-number information based on the calculating the numbers of sub-spaces of the time slot number, and the sub-frame number to perform of a plurality of times of blind detection”) information associated with the control resource set attribute information to the UE  (par [0054-0055, 0089, 0098] “the control resource set attribute information to the UE performed the function of blind-decoding-time-number information based on the calculating the numbers of sub-spaces of the time slot number, and the sub-frame number to perform of a plurality of times of blind detection, for example: which is configured to: determine sub-spaces where the UE specified search space is located using a sub-space division function, based on identification information of UE, the time slot number and the sub-frame number   link detection of the 1-CCE aggregation degree is performed within the previous L-CCE group for six times with the start points of 0, 1, 2, 3, 4, 5 to decode”), for the UE to determine a maximum number of times of blind decoding schedule signaling on each control resource set according to the control resource set attribute information and the blind-decoding-time-number information associated with the control resource set attribute information (See par [0071-0072, 0075] “for example, a progressive increase mode; the average time for blind detection is analyzed after corresponding times of detection, and another mode is re-selected, for example, a progressive decrease mode, and then the average time of blind detection is analyzed after a plurality of times of repetition; the average times of the two are compared, and UE can select a blind detection mode with shorter blind detection time as a stable blind detection mode in a period of time since the number of resources occupied by UE specified scheduling information sent by the cell where the UE resides would not vary frequently in general”).

Claim 14, the claim is rejected for the same reasons as set forth in claim 1.
Claim 21, the claim is rejected for the same reasons as set forth in claim 8.
Claim 27, the claim is rejected for the same reasons as set forth in claim 1.
Claim 28, the claim is rejected for the same reasons as set forth in claim 8.
Claim 29, Xie further discloses a computer-readable storage medium storing a computer program that, when executed by a processor, causes the processor to implement the method of determining a number of times of blind decoding schedule signaling according to claim 1 (par [0052-0055, 0089, 0098]).
Claim 30, Xie further discloses a computer-readable storage medium storing a computer program that, when executed by a processor, causes the processor to implement the method of determining a number of times of blind decoding schedule signaling according to claim 8 (par [0053-0055, 0089, 0098]).

Allowable Subject Matter
Claims 3-7, 10-12, 16-19, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646